 In the Matter of PETER MUSCARELLA, JENNYMUSCARELLA,JOSEPHMUSCARELLA,AND MAMIEMUSCARELLA,CO-PARTNERS,D/B/AMUS-CARELLA COMPANY,' EMPLOYERandCHAUFFEURS,TEAMSTERS,WARE-HOUSEMEN AND HELPERS LOCAL UNION118,INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, A. F. L., PETITIONERCase No. 3-RC-303.-Decided November 18, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William J.Cavers, hearing officer.The hearing officer referred to the Boardthe Employer's motion to dismiss the petition on the grounds thatit is not engaged in commerce within the meaning of the Act, and thatthe Petitioner has not shown that it represents any employees in therequested unit 2The motion is hereby denied.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board makes the followingfindings :1.The business of the Employer :The Employer, a co-partnership having its only officeand place ofbusinessin Rochester, New York, is engaged in buying andsellingbananas at wholesale.During 1948, the Employer purchasedbananasvaluedin excess of$160,000, all of which originated outside theUnited States, in Central America.Of this amount, $156,000 repre-sented purchases from the Fruit Dispatch Company, a Buffalo, NewYork, importer; the remainder represented purchasesfrom importerslocated in the State of Florida.Ninety percent of the bananas pur-chased by the Employer is shipped from Central America to New YorkCity, whence it is then transported by rail to the Employer's place ofbusiness at Rochester.The remaining 10 percent is imported throughBaltimore, New Orleans, and other ports, and is shipped by rail toI The name of the Employer appears as amended at the hearing.2See0. D. Jennings and Company,68 NLRB 516.87 NLRB No. 17.120 MUSCARELLA COMPANY121Rochester.3During 1948, all the Employer's sales were made to re-tailers within the State.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act 42.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All truck drivers, truck driver helpers, and warehousemen employedby the Employer at Rochester, New York, excluding all office andclerical employees, guards, professional employees, and supervisorsas defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or teen discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees3It is clear from the record that approximately$16,000 worth of bananas is shippedto the Employer by rail directly across State lines.Moreover,it is a well known fact thatbananas are perishable produce,requiring expeditious shipment from point of origin tothe ultimate consumer with no delays enroute (see U.S.Dept. of Agriculture,Office ofForeign Agricultural Relationsstudy "World BananaProduction and Trade,"by HubertManess and Ruth G.Tucker,Washington,1946;Middle America Information Bureaubulletin"BackgroundInformation on Bananas,"New York City,1946; and United FruitCompany, Educational Department pamphlet,"The Story of the Banana,"Boston, 1941.)The record does not negate the inference thatallthe purchased bananas are shipped to theEmployer as part of a continuous flow of such produce in both interstate and foreigncommerce.' SeeProvidence Public Market Company,79NLRB 1.482.See alsoDixieWholesaleCompany,Inc., 73NLRB 1203. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDon strike who are not entitled to reinstatement,to determine whetheror not theydesire to be represented,for purposes of collective bar-gaining, byChauffeurs,Teamsters,Warehousemen and Helpers LocalUnion 118, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,A. F. L.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.MEMBER GRAY,dissenting :This Employer is engaged at Rochester, New York, in the whole-sale buying and selling of bananas.Of its total purchases during1948, only $16,000 represented shipments madedirectlyto the Em-ployer from outside the State.All sales were made within the State.These facts, upon which we are all in agreement, demonstrate thatthe operations of this Employer are essentially local in character-5Consistency in the application of Board precedents require the Board,in my opinion, to decline to assert jurisdiction under these circum-stances sI would dismiss the petition because, under the controlling Boardprecedents, it would not effectuate the policies of the Act to assertjurisdiction over this Employer.5 This is so, even if the total purchases (luring 1948,amounting in value to $160,000,represented shipments made directly to the Employer from outside the State.6 See,e.g.,Hubby-Reese Company,72 NLRB 1404(wholesale grocery business withannual purchases value at $195,000 shippeddirectlyto the Employer from out-of-Statesources and the remaining purchases amounting in value to over$1,000,000originatingoutside the State) ;Hom-Ond Food Stores,77 NLRB 647(annual purchases amountingin value to$750,000originatingoutside the State) ;The O'Rourke Baking Company, Inc.,79 NLRB 1457(wholesale bakery with annual purchases amounting in value to $160,000shippeddirectlyto the Employer from outside the State and over$300,000 of purchasesoriginatingoutside the State) ;Conlon Baking Company,81 NLRB 934(wholesale bakerywith annual purchases of approximately$700,000 coming from outside the State) ;Cream-landDairies,Inc.,80 NLRB 106 (wholesale and retail sale and distribution of dairyproducts with annual purchases of over $125,000 from outside the State).The cases relied on by the majority may be distinguished.Thus in theProvidencePublic Market Companycase,the majority found(1) that of the annual purchases origi-nating outside the State and amounting in value to more than$1,500,000, "a substantialamount . . . was shipped tothe Employerdirectly across State lines,"and (2) that a"small, indeterminate percentage"of its annual sales, amounting in value to over$2,000,000, was made outside the State. In theDixie Wholesale Company, Inc.case, theBoard found(1) that the Employer sent one of its trucks across State lines every 2weeks on a regular route and(2) that during a 7-month period sales amounting in valueto $4,841 were made to consumers located outside the State.